DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 line 6 reads: “the outer bore”. This should be corrected to read - - an outer bore - - for clarification purposes.
Claim 19 line 10 reads: “the inner bore”. This should be corrected to read - - an inner bore - - for clarification purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “counterbore” in claims 5, 12, and 16 is used by the claim to mean “a hole that enlarges another hole (see 40 in Fig. 1 of applicant’s figures), and further to describe radially extending flanges disposed on the outer surface of the inner bearing (see 64 in Fig. 1 of applicant’s figures),” while the accepted meaning is “a cylindrical flat-bottomed hole that enlarges another coaxial hole, or the tool used to create that feature.” The term is indefinite because the specification does not clearly redefine the term. Since applicant is inconsistent with the use of counter bore, examiner therefore interprets the term counter bore to read on varying structure from the accepted meaning, as applicant uses the term counter bore in a similar manner.
Claims 13-15 and 17-18 are rejected as being dependent upon claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 1565264 A (Dubi).
Regarding claim 1, Dubi discloses a journal bearing (see Fig. 1) for centering a misaligned pin (44, see page 1 lines 23-24), the journal bearing comprising: 

an inner bushing (22) defining an inner bore (opening within 22) and an inner periphery that surrounds the inner bore (inner surface of 22), the inner bore offset with respect to the axis of rotation of the journal bearing by the misalignment distance (see Fig. 1), wherein the inner bushing is seated within the outer bore of the outer bushing (see Fig. 1), and wherein the inner bushing and the outer bushing are both configured to rotate relative to one another to center the inner periphery of the inner bushing around the misaligned pin (see page 1 lines 9-12).
Regarding claim 2, Dubi discloses a pin guide (15) seated within the inner bore of the inner bushing (22, see Fig. 1), the pin guide defining an opening configured to receive the misaligned pin (44, see page 1 lines 9-12).
Regarding claim 3, Dubi discloses wherein the inner bushing (22) defines an inner lip that surrounds the inner bore (see annotated Figure 2 below), and wherein the pin guide (15) is seated against the inner lip of the inner bushing (see Fig. 2).

    PNG
    media_image1.png
    617
    913
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 4, Dubi discloses wherein the inner bore (inner opening of 22) of the inner bushing defines a notch (23), and wherein an outer periphery of the pin guide (outer side of 15) defines a key feature (16) that engages with the notch of the inner bushing to prevent relative rotation between the pin guide and the inner bushing (see page 1 lines 97-104).
Regarding claim 5, Dubi discloses wherein the outer bushing (30) defines an outer lip (see annotated Figure 2 below) that surrounds the outer bore (see Fig. 2) and the inner bushing (22) defines an inner counterbore (25), and wherein the inner counterbore of the inner bushing is seated against the outer lip of the outer bushing (the inner counter bore 25 is formed as a part of the inner bearing, which is seated against the outer lip of the outer bushing).
NOTE: Applicant uses “counter bore” to describe a hole that enlarges another hole (see 40 in Fig. 1 of applicant’s figures), and further to describe radially extending flanges disposed on the outer surface of the inner bearing (see 64 in Fig. 1 of applicant’s figures). Applicant is inconsistent with the use of counter bore, and examiner therefore interprets the radially extending flange (25) to be a counter bore as it is a radially extending flange on the outer surface of the inner bearing, similar to the counter bore depicted by 40 in Fig. 1 of applicant’s figures.
Regarding claim 6, Dubi discloses wherein one or more first slots (31) are disposed around an inner periphery of the outer bushing (30, see Fig. 1).
Regarding claim 7, Dubi discloses wherein one or more second slots (23) are disposed around an outer periphery of the inner bushing (22), and wherein the first slots of the outer bushing and the second slots of the inner bushing align with one another to create an opening (see Fig. 1).
Regarding claim 8, Dubi discloses a bolt defining a shank (17), wherein the shank of the bolt is placed into the opening (23 and 31, see Fig. 1) to prevent relative rotation between the inner bushing and the outer bushing (see page 1 lines 97-104).
Regarding claim 9, Dubi discloses a plurality of tabs (26) disposed around a lower surface (25) of the inner bushing (22), wherein the plurality of tabs provide a surface for an operator to grasp (see Fig. 3).
Regarding claim 10, Dubi discloses a plurality of tabs (36) disposed around a lower surface (35) of the outer bushing (30), wherein the plurality of tabs provide a surface for an operator to grasp (see Fig. 3).
Regarding claim 11, Dubi discloses the inner bore of the inner bushing (22) and the outer bore of the outer bushing (30) both include a circular profile (see Fig. 1).
Regarding claim 12, Dubi discloses a journal bearing assembly (see Fig. 1), comprising: 
a misaligned pin (44, see Fig. 1-2) having a center axis (the center of the pin, see Fig. 2); 
a shear plate (40) defining an opening for receiving the misaligned pin (see Fig. 1) and a counterbore that surrounds the opening (the bore within the shear plate 40); and 
a journal bearing (see Fig. 1), comprising: 
an outer bushing (30) seated within the counterbore of the shear plate (see Fig. 1), wherein the outer bushing defines an outer bore (opening within 30) that is offset with respect to an axis of rotation of the journal bearing (the center point of 40) by a misalignment distance (see Fig. 1), and the misalignment distance represents a distance between the axis of rotation of the journal bearing (the center point of 40) and the center axis of the misaligned pin (the center of 15); and1318-1622-US-NP 
an inner bushing (22) defining an inner bore (opening within 22) and an inner periphery that surrounds the inner bore (inner surface of 22), the inner bore offset with respect to the axis of rotation of the journal bearing by the misalignment distance (see Fig. 1), wherein the inner bushing is seated within the outer bore of the outer bushing (see Fig. 1), and wherein the inner bushing and the outer bushing are both configured to rotate relative to one another to center the inner periphery of the inner bushing around the misaligned pin (see page 1 lines 9-12) and remove a pre-load force against the shear plate (aligning the pin within the bushings to extend only in the perpendicular direction will remove pre-load force against the shear plate when the pin is loaded in the longitudinal direction).
NOTE: Applicant uses “counter bore” to describe a hole that enlarges another hole (see 40 in Fig. 1), and further to describe radially extending flanges disposed on the outer surface of the inner bearing (see 64 in Fig. 1). Applicant is inconsistent with the use of counter bore, examiner therefore interprets the opening of the shear plate (40) to be a counter bore as it is a hole that enlarges the opening of another hole (41).
Regarding claim 13, Dubi discloses a pin guide (15) seated within the inner bore of the inner bushing (22, see Fig. 1), the pin guide defining an opening configured to receive the misaligned pin (44).
Regarding claim 14, Dubi discloses wherein the inner bushing (22) defines an inner lip (see annotated Figure 2 above) that surrounds the inner bore (the opening within 22), and wherein the pin guide is seated against the inner lip of the inner bushing (see Fig. 2).
Regarding claim 15, Dubi discloses wherein the inner bore (the opening within 22) of the inner bushing (22) defines a notch (23), and wherein an outer periphery of the pin guide defines a key feature (16) that engages with the notch of the inner bushing to prevent relative rotation between the pin guide and the inner bushing (see Fig. 1, and see page 1 lines 97-104).
Regarding claim 16, Dubi discloses wherein the outer bushing (30) defines an outer lip (see annotated Figure 2 below) that surrounds the outer bore (the opening within 30) and the inner bushing (22) defines an inner counter bore (25), and wherein the inner counter bore of the inner bushing is seated against the outer lip of the outer bushing (the inner counter bore 25 is formed as a part of the inner bearing, which is seated against the outer lip of the outer bushing).
NOTE: Applicant uses “counter bore” to describe a hole that enlarges another hole (see 40 in Fig. 1 of applicant’s figures), and further to describe radially extending flanges disposed on the outer surface of the inner bearing (see 64 in Fig. 1 of applicant’s figures). Applicant is inconsistent with the use of counter bore, and examiner therefore interprets the radially extending flange (25) to be a counter bore as it is a radially extending flange on the outer surface of the inner bearing, similar to the counter bore depicted by 40 in Fig. 1 of applicant’s figures.

    PNG
    media_image2.png
    643
    910
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 17, Dubi discloses one or more bushing retainers (16) disposed around an outer periphery of the outer bushing (30), wherein the bushing retainers clamp the outer bushing and the inner bushing against the shear plate (see page 1 lines 97-104).
Regarding claim 18, Dubi discloses a corresponding fastener (17) that is provided for each bushing retainer (16, see Fig. 1), wherein the corresponding fastener is received by corresponding openings in the shear plate (41).
Regarding claim 19, Dubi discloses a method of centering a misaligned pin (44) with a journal bearing (see Fig. 1), the method comprising: 
loosening one or more bushing retainers (16) that are disposed around an outer periphery of an outer bushing (outer side of 30) of the journal bearing (see Fig. 1), wherein the one or more bushing retainers clamp the outer bushing (30) and an inner bushing (22) against a shear plate (40, see page 1 lines 97-104); 
rotating the outer bushing (see page 1 lines 9-12), wherein the outer bore is offset with respect to an axis of rotation of the journal bearing (the center point of 40) by a misalignment distance (see Fig. 1), and the misalignment distance represents a distance between an axis of rotation of the journal bearing (the center point of 40) and a center axis of the misaligned pin (the center of 15, see page 1 lines 23-24); 
rotating an inner bushing (22, see page 1 lines 9-12) relative to the outer bushing, the inner bore offset with respect to the axis of rotation of the journal bearing by the misalignment distance (see Fig. 1), wherein the inner bushing is seated within the outer bore of the outer bushing (see Fig. 1); 
centering an inner periphery of the inner bushing (22) around the misaligned pin (the inner bushing can be rotated to adjust the position of the pin within the journal bearing), wherein centering the misaligned pin removes a pre-load force against the shear plate (see Fig. 1 and Fig. 5); and 
tightening the one or more bushing retainers disposed around the outer periphery of the outer bushing of the journal bearing (16, see page 1 lines 97-104).
NOTE: Aligning the pin within the bushings to extend only in the perpendicular direction will remove pre-load force against the shear plate when the pin is loaded in the longitudinal direction.
Regarding claim 20, Dubi discloses aligning a first slot (31) disposed around an inner periphery of the outer bore of the outer bushing (30) with a second slot (23) disposed around an outer periphery of the inner bushing (22) to create an opening (23 and 31); and placing a shank of a bolt (17) into the opening created by the first slot and the second slot to prevent relative rotation between the inner bushing and the outer bushing (see Fig. 1 and see page 1 lines 97-104).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678